Case: 21-20281       Document: 00516383818           Page: 1      Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 6, 2022
                                    No. 21-20281                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


   Cecil Max-George,

                                                                Plaintiff—Appellant,

                                          versus

   Officer C. A. Myrick; Officer J. Mejia;
   Officer L. Matthews; City of Houston,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:17-CV-2264


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Cecil Max-George, Texas prisoner #1649987, filed a pro se civil rights
   lawsuit under 42 U.S.C. § 1983 and Texas tort law. After the district court
   dismissed, Max-George filed two motions to reopen the time to file an appeal



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20281      Document: 00516383818           Page: 2    Date Filed: 07/06/2022




                                     No. 21-20281


   from the dismissal and a motion per Federal Rule of Civil Procedure 60(b).
   The district court denied Rule 60(b) relief and dismissed the motions to
   reopen for want of jurisdiction because the instant appeal was pending.
           Max-George’s notice of appeal from the denial of his Rule 60(b)
   motion does not bring up the underlying judgment for appellate review. See
   Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010). Even if an appeal were
   pending from the dismissal of Max-George’s § 1983 action, rulings on his
   motions to reopen would assist us in determining our jurisdiction to consider
   the dismissal. See Ross v. Marshall, 426 F.3d 745, 751 (5th Cir. 2005).
   Accordingly, the district court’s September 20, 2021, order dismissing Max-
   George’s motions to reopen for want of jurisdiction is VACATED.
           We REMAND for the limited purpose of permitting the district
   court to determine whether the time to file an appeal from the October 28,
   2020, judgment should be reopened under Federal Rule of Appellate Proce-
   dure 4(a)(6). The district court is directed to return the case to this court for
   further proceedings or dismissal, as appropriate, once the ruling has been
   made.




                                          2